The action upon which the decree was entered in the superior court of King county was a full and final adjudication of the rights of the parties therein. This action, as stated in the prevailing opinion, alleged that the acts committed by the principal defendants in this case violated the decree of the superior court of King county.
It is unimportant that there was no demurrer upon the ground that the superior court of Thurston county had no jurisdiction over the parties. Nor is this a case where it was but a defective statement of a good cause of action capable of trial amendment to show a good cause of action, as was the case in Messick v.National Council of the Knights  Ladies of Security, 103 Wash. 143,173 P. 940. No complaint or amended complaint could state a good cause of action, since the superior court of King county had first acquired, exercised, and exhausted, exclusive jurisdiction over the parties and the subject matter.
It was laid down as a rule at an early date by this court inState ex rel. Scandinavian-American Bank of Seattle v. Tallman,29 Wash. 411, 69 P. 1115, that the court which first acquires possession, or that dominion which is equivalent, draws to itself the exclusive right to dispose of it, for the purposes of its jurisdiction. *Page 146 
That was reaffirmed in State ex rel. Fidelity  Deposit Companyv. Superior Court, 87 Wash. 498, 151 P. 1094, and we approved a declaration by the supreme court of the United States, cited, to the effect that
"The possession of the res vests the court which has first acquired jurisdiction with the power to hear and determine all controversies relating thereto, and for the time being disables other courts of co-ordinate jurisdiction from exercising a like power. This rule is essential to the orderly administration of justice, and to prevent unseemly conflicts between courts whose jurisdiction embraces the same subjects and persons."
For these reasons, I dissent. The decree of the superior court of Thurston county should be reversed.